Citation Nr: 0634093	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-27 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1972.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  The veteran and his representative 
presented testimony and evidence at a video conference 
hearing before the undersigned Acting Veterans Law Judge 
(AVLJ) in June 2006.  A transcript of the hearing has been 
associated with the veteran's claims file.


FINDINGS OF FACT

1.  Medical evidence shows a current diagnosis of PTSD.

2.  The veteran is not a veteran of combat.

3.  There are no confirmed in-service stressors.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  Initially, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter the Court) has held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, in March 2004 (and prior to the initial 
adjudication of this claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for PTSD.  This letter also informed him 
of what evidence they would obtain and what evidence he 
should submit.  This letter also, essentially, requested that 
he provide any medical evidence in his possession that 
pertained to this claim. 

In a May 2006 letter, the RO explained what evidence was 
needed to establish a disability evaluation and how effective 
dates are established.  To the extent that full, adequate 
notice was not provided prior to the initial RO adjudication 
of the claim in September 2004, the Board finds that this has 
not prejudiced the veteran, nor has he or his representative 
alleged otherwise.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In any event, as the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
claim of service connection for PTSD, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The Board thus finds the duty to 
notify has been sufficiently satisfied, and there is no 
reason in further delaying the adjudication of the claim 
decided herein.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, applicable laws provide that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate claims for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's Service Medical Records (SMRs) and portions of his 
service personnel file.  

The veteran has been treated at a VA Medical Center on 
several occasions and has received a psychological 
examination in January 2005.  Accordingly, the Board finds 
that under the circumstances of this case, the VA has 
satisfied the duty to assist provisions of the law and that 
no further actions in this regard need to be undertaken on 
the veteran's behalf.

Accordingly, the Board will proceed to a decision on the 
merits.  




Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2005).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Analysis

The veteran seeks service connection for PTSD.  In substance, 
he contends that exposure to combat situations incident to 
his service as a helicopter crew chief assigned to the 45th 
Medical Company (Air Ambulance) in Vietnam has led to PTSD.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Hickson analysis is supplemented by 
the requirements of 38 C.F.R. § 3.304(f), which parallels the 
three Hickson elements.  The Board will address each of these 
elements in turn.  

With regard to the first Hickson element, during a January 
2005 VA examination, the veteran was diagnosed with, among 
other things, major depressive disorder and PTSD.  Thus, 
element (1) has been satisfied.

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2006).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395) (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing post- traumatic stress 
disorder does not suffice to verify the occurrence of the 
claimed in-service stressors.  See Moreau. at 395 (1996); 
Cohen v. Brown, 10 Vet. App.128, 142 (1997).

In this case, after the RO issued its Statement of the Case 
and before the hearing before the undersigned AVLJ, the 
veteran submitted a statement describing the stressors upon 
which he relies to substantiate his claim.  He has waived his 
right to the RO's prior consideration of the evidence.  

The veteran states that he was a crew chief on a medical 
evacuation (medevac) helicopter in Vietnam assigned to the 
45th Medical Company (Air Ambulance), sometimes referred to 
as the 45th Dustoff.  He cites three stressful events as a 
basis for his PTSD.  

First, he describes how his helicopter had been assigned to 
pick up Vietnamese orphans who had been injured.  He 
describes that it was late at night and that even though a 
flare illuminated the landing zone, it was foggy.  The 
veteran saw several children on stretchers near the landing 
zone.  The flare went out just as the helicopter was landing, 
and the pilot decided to abort the mission.  Despite the 
veteran's protests, the pilot refused to return.  

Second, the veteran's helicopter was dispatched to pick up 
soldiers from a destroyed armored personnel carrier (APC).  
He describes how one seriously wounded man's foot had been 
severed by a blast, and he was told by the medic aboard the 
helicopter to wrap the stump.  After landing, he and others 
in the crew went to eat at a mess hall, but the sight of 
barbeque made him ill.  

Third, the veteran was in a helicopter as a trainee.  The 
helicopter had been assigned to rescue a crew from a 
helicopter that had been shot down.  The medic and the crew 
chief assigned to the helicopter retrieved the two pilots, 
one dead and one wounded.  They placed the dead pilot's body 
into the helicopter and told the veteran to ensure that the 
body did not fall out while they attended to the wounded 
pilot.  The veteran states that he vividly remembers the dead 
pilot and has experienced dreams involving him.  

The requirements of element (2) are not met for the following 
reasons.  Specifically, none of the stressor events involve 
the veteran engaging in combat as defined by the statute (the 
veteran must have actually participated in combat with the 
enemy, meaning participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality).  It is pointed out that 38 U.S.C.A. § 1154 
(West 2002) does not apply to veterans who served in a 
general "combat area" or "combat zone," and who did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).  

In addition, the veteran's DD 214 does not indicate that he 
served in combat.  There is no record of an award of the 
Purple Heart Medal, no Combat Infantry Badge, no Air Medal, 
or any other award or indication that he served in combat.  
Thus, the Board finds that the veteran did not engage in 
combat for the purposes of 38 U.S.C.A. § 1154 (West 2002).  

As noted above, when a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Thus, in this case, the 
veteran's statements are not enough.  

There is also no record evidence that corroborates the fact 
that the stressors happened.  As stated by the Court, 
corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  In this case, however, the veteran has not provided 
sufficient independent evidence of the stressful events in 
service.  The veteran submitted a document apparently taken 
from the internet that generally describes what the 45th 
Dustoff unit did in Vietnam.  However, it doesn't 
specifically provide any information regarding what the unit 
did during the time the veteran was in Vietnam, and does not 
provide any detail regarding the experiences of the veteran.  

Nor has the veteran provided sufficient details of his 
claimed stressors which would enable VA to seek such 
independent evidence.  He has apparently not been able to 
remember any dates of specific incidents he has alleged, the 
approximate locations where they occurred, or the names of 
any individual who would be able to corroborate his 
statements.  In this regard, the Board notes that in addition 
to notice required pursuant to 38 U.S.C.A. § 5103, the 
veteran was provided a specific PTSD questionnaire in March 
2004 that directly asks for such detail when a veteran 
provides a description of stressor events.

Because of the general nature of the claimed stressors, and 
because of the lack of more specific dates and details 
regarding them, it is impossible to seek independent evidence 
of these stressful events.  Therefore, the Board finds that 
the stressors are unverifiable, and as such, VA is prohibited 
from accepting a diagnosis of PTSD based on the veteran's 
service.

In sum, based upon a review of the entire record, the Board 
finds the preponderance of the evidence is against the 
veteran's claim. Therefore, the benefit of the doubt 
provision does not apply. Service connection is not warranted 
for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
J. A. Markey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


